Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Cheryl L. Greenly on 01/05/22.

The application has been amended as follows: 

(Currently amended) An effluent processing apparatus comprising:
		an input port arranged to receive an effluent mixture containing air, oil, and water;
		wherein the baffles radiate circumferentially outward in a maze path from the input port to the at least one air outlet;
		a member for selectively allowing only oil of the separated oil and water to pass from a first side of the member through openings in the member to a second side of the member;
		a sump arranged to receive and retain the oil on the second side of the member as the oil passes from the first side to the second side; and
		the at least one air outlet through which air is exhausted to atmosphere.



3.	(Original) The effluent processing apparatus as in claim 1, wherein the member is arranged in a plane perpendicular to the input port.

4.	(Currently amended) The effluent processing apparatus as in claim 1, wherein the member is disposed below the 

5.	(Cancelled)

6.	(Cancelled)

7.	(Original) The effluent processing apparatus as in claim 1, wherein the at least one air outlet is also a water outlet.

8.	(Original) The effluent processing apparatus as in claim 7, wherein the at least one air outlet and water outlet comprises eight combined air outlets and water outlets.

9.	(Currently amended) The effluent processing apparatus as in claim 1, wherein the input port is arranged vertically with respect to the 

10.	(Original) The effluent processing apparatus as in claim 1, wherein the sump contains a collection media for retaining oil that has passed through the member.

11.	(Currently amended) A method of separating air, oil and water from an effluent mixture comprising:
	providing an effluent mixture containing air, oil and water at an input port of an effluent processing apparatus;
, wherein the baffles radiate circumferentially outward in a maze path from the input port to the at least one air outlet;
	passing the effluent mixture through the flow path such that the effluent mixture is impacted against the 
	passing only oil vertically through a member located below the 
	exhausting the air and the water horizontally through at least one outlet port.

12.  (Previously presented) The method as in claim 11, wherein the member is a mesh of oleophilic material.

13.  (Previously presented) The method as in claim 11, further comprising collecting the oil in a sump as it passes through the member.

14.	(Cancelled)

15.	(Previously presented) The method as in claim 11, further comprising exhausting the air and water through the at least one outlet port to atmosphere.

Election/Restrictions
Claims 1-4 and 7-10 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 11-13 and 15, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on 10/29/21 is hereby withdrawn. In view of 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Drawings
The drawings were received on 1/28/21.  These drawings are acceptable.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Amended claims 1 and 11 include structures which are neither anticipated by, nor obvious over prior art of record.  Claims 2-4, 7-10, 12-13 and 15 depend on claims 1, 11; and hence are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773